Order entered May 6, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00860-CV

                         LINDA HENDERSON, Appellant

                                         V.

                        ALTURA REALTY LLC, Appellee

                  On Appeal from the County Court at Law No. 5
                              Dallas County, Texas
                      Trial Court Cause No. CC-21-03582-E

                                      ORDER

         By letter dated March 31, 2022 we notified appellant her brief was not in

compliance with rule 38 of the Texas Rules of Appellate Procedure and directed

her to file an amended brief with ten days.         Appellant declined to do so.

Accordingly, we ORDER the appeal submitted on appellant’s March 29, 2022

amended brief. Appellee’s brief is due THIRTY DAYS from the date of this

order.
/s/   ROBERT D. BURNS, III
      CHIEF JUSTICE